In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 20, 2019

* * * * * * * * * *                           *   *    *
GLORIA BLOCKER CLARK,                                  *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 18-1981V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Petitioner’s Motion for Dismissal
AND HUMAN SERVICES,                                    *                 Decision; Influenza (“Flu”);
                                                       *                 Guillain-Barré Syndrome (“GBS”).
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Blake R. Carl, Dupree & Kimbrough LLC, Marietta, GA, for petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC for respondent.

                                           DISMISSAL DECISION1

        On December 27, 2018, Gloria Blocker Clark (“petitioner”) filed a petition in the
National Vaccine Injury Compensation Program.2 Petitioner alleged that on September 25,
2015, she received an influenza (“flu”) vaccination which was the cause-in-fact of her
development of Guillain- Barré Syndrome (“GBS”), with residual injuries and/ or complications
lasting for more than six months. Petition (ECF No. 1) at Preamble, ¶ 17. The information in
the record, however, does not show entitlement to an award in the Program.

        On March 20, 2019, petitioner filed a motion for a decision dismissing her claim.
Petitioner’s Motion (ECF No. 11). The motion provides that an investigation of the facts and
science supporting petitioner’s case has demonstrated to her that she will be unable to prove that

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et
seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa
of the Act.
she is entitled to compensation in the Program. Id. at ¶ 1. In these circumstances, to proceed
further would be unreasonable and would waste the resources of the Court, the Respondent, and
the Vaccine Program. Id. at ¶ 2. Petitioner understands that a decision by the special master
dismissing her petition will result in a judgment against her and that such a judgment will end all
of her rights in the Vaccine Program. Id. at ¶ 3. Petitioner intends to protect her rights to file a
civil action in the future. Therefore, pursuant to Section 21(a)(2), petitioner intends to elect to
reject the Vaccine Program judgment and to file a civil action. Id. at ¶ 5.

       Petitioner provides that respondent expressly reserves the right, pursuant to Section 15(e),
to question the good faith and reasonable basis and to oppose, if appropriate, her application for
attorneys’ fees and costs. Id. at ¶ 4. Respondent does not otherwise oppose this motion. Id.

        To receive compensation in the Vaccine Program, petitioner must prove either: (1) that
she suffered a “Table Injury,” i.e., an injury beginning within a specified period of time
following receipt of a corresponding vaccine listed on the Vaccine Injury Table, or (2) that she
suffered an injury that was caused-in-fact by a covered vaccine. §§ 13(a)(1)(A); 11(c)(1). An
examination of the record does not support a finding that petitioner suffered a “Table injury.”
Further the record does not contain persuasive evidence that petitioner suffered an injury that
was caused-in-fact by the flu vaccine she received on September 25, 2014.

        Under the Vaccine Act, the Vaccine Program may not award compensation solely based
on a petitioner’s own claims. Rather, a petitioner must support his claim with either medical
records or the opinion of a competent physician. § 13(a)(1). In this case, the medical records do
not establish causation for either a “Table Injury” or an “off-Table” injury which was caused-in-
fact by the vaccine. Further, with regard to the “off-Table” injury, petitioner has not submitted
an expert report in support of her claim. Petitioner has not met her burden of proof. Therefore,
her claim cannot succeed and it must be dismissed. § 11(c)(1)(A).

       Thus, petitioner’s motion is GRANTED. This matter is DISMISSED for insufficient
proof. The Clerk of the Court shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2